Exhibit 99.1 Date: 22/07/2008 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: KEEGAN RESOURCES INC. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and Special Meeting Record Date for Notice of Meeting : 22/08/2008 Record Date for Voting (if applicable) : 22/08/2008 Meeting Date : 01/10/2008 Meeting Location (if available) : Lang Michener LLP, Suite 1500, 1055 West Georgia Street, Vancouver, BC Voting Security Details: Description CUSIP Number ISIN COMMON SHARES CA4872751090 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for KEEGAN RESOURCES INC.
